Citation Nr: 0915429	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a rating decision dated March 2005, the RO denied the 
Veteran's claims of entitlement to service connection for 
left ear hearing loss, tinnitus and bilateral diabetic 
retinopathy.  Although a notice of disagreement (NOD) was 
filed for all three issues, the Veteran's Form VA-9 limited 
the appeal to the issues of service connection for left ear 
hearing loss and tinnitus.  Therefore, the issue of diabetic 
retinopathy is not in appellate status and will be addressed 
no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is etiologically related to service.




CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5017 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3,307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claims, a letter 
dated in January 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was made aware that it was ultimately his responsibility to 
give VA any evidence pertaining to his claim.  The letter 
informed the Veteran that additional information or evidence 
was needed to support his service connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded a VA examination in February 2005 connection 
with his claim.  See 38 C.F.R. § 3.159(c)(4).  

In March 2006, the Veteran was sent a letter regarding the 
disability rating and effective dates to be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

In this case, the Veteran contends that he has tinnitus that 
is related to inservice noise exposure.  Specifically, the 
Veteran relates his tinnitus to a mortar attack in service. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 
3.303(b), an alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  Where, a veteran engaged 
in combat, satisfactory lay evidence that an injury or 
disease was incurred in service will be accepted as 
sufficient proof of service connection where such evidence is 
consistent with the circumstances, conditions, or hardships, 
of service.  38 U.S.C.A. § 1154(b) (West 2002).

Turning to the merits of the Veteran's claim, the Board 
initially notes that the Veteran's Form DD 214 shows he was 
awarded the Purple Heart medal, the Bronze Star with "V" 
device, and the Combat Infantryman Badge.  The Veteran served 
in Vietnam from November 1970 to September 1971.  The 
Veteran's Form DD 640 shows he was treated at the 27th 
Surgical Hospital after a blast in 1970.  At that time, the 
Veteran complained of a blast to the ears and trouble 
hearing.  The Veteran is currently service connected for 
right ear hearing loss.  Service medical records also show 
that the Veteran was afforded an eye examination in November 
1969 when a booby trap blew up in his face during training.  
Based on the foregoing, the Board finds that exposure to 
acoustic trauma in service is consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154.

The Board also finds that based on a review of the competent 
medical evidence of record, the Board finds the Veteran's 
claim is in relative equipoise, and therefore, must prevail.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Service treatment records show the Veteran 
complained of hearing problems after he was hit by a mortar.  
Treatment records after service discharge show a history of 
treatment for hearing problems, including symptoms of 
tinnitus, from 1972 to 2006.  See e.g. VA examination report 
dated in September 1972 (Veteran reported  that in March 1972 
a grenade exploded near him in combat in Vietnam and that he 
lost his hearing for three days; he was hard of hearing for 
the next two to three weeks before he recovered most of it 
back in the left ear but the right ear had been defective 
since.  He reported occasional tinnitus in the right ear).  
Although there is no evidence of a current diagnosis of 
tinnitus, the Veteran is competent to observe symptomatology 
and his testimony "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Considering the evidence as a whole, the Board finds the 
Veteran is competent and credible to report symptoms of 
tinnitus.  Service records clearly show that he was involved 
in a blast after which he complained of hearing problems and 
that the RO granted service connection for right ear hearing 
loss presumably due to the blast.  Therefore, the Veteran's 
testimony that he currently suffers from tinnitus is credible 
and all reasonable doubt must be resolved in the Veteran's 
favor.  Accordingly, the appeal must be granted.



ORDER

Service connection for tinnitus is granted.


REMAND

Concerning the remaining issue on appeal, the Board finds 
that additional development must be accomplished prior to 
further consideration of the Veteran's claim.

Historically, the Board notes that the Veteran is currently 
service connected for right ear hearing loss due to a blast 
in service.  Service records indicate the Veteran complained 
of hearing problems immediately after the blast.  Post-
service records indicate a history of treatment for hearing 
problems since service discharge.

In February 2005, the Veteran was afforded a VA audiological 
examination.  The examiner concluded that test results were 
inconsistent and did not reflect the Veteran's maximum 
effort.  She stated that the Veteran was encouraged and 
reinstructed throughout the testing with no improvement in 
his admitted responses.  She noted that there was poor 
interest and reliability from the Veteran and considered the 
results invalid and unreliable.  

However, in his November 2005 notice of disagreement, the 
Veteran reported that the equipment was faulty at the VA 
examination and that he should not be penalized for that.  
Therefore, the RO rescheduled the Veteran for another 
audiological examination in January 2006.  The Veteran 
reportedly failed to report for that examination.  

In an April 2006 VA outpatient audiology consultation, the 
Veteran reported hearing loss and tinnitus.  The examiner 
noted the previous unreliable examination results from the 
February 2005 compensation and pension examination.  The 
examiner reported that findings showed normal hearing in the 
left ear with moderate sensorineural hearing loss at 4000 Hz.  
The examiner stated that the results seemed more reliable, 
yet she was not positive that the results were completely 
accurate as previous results revealed a severe loss.  No 
specific findings were reported at the relevant Hertz in 
order to determine whether the Veteran meets the definition 
of hearing loss for VA purposes.  See 38 C.F.R. § 3.385 
(2008).  

The Veteran's representative has requested that the Veteran 
be afforded another opportunity for a VA examination in an 
effort to obtain specific findings with a review of the 
Veteran's claims folder.  The Board finds that as the 
Veteran's representative has essentially indicated the 
Veteran's willingness to report for another VA examination, 
the Board will afford him such examination.  If the Veteran 
does not report for the rescheduled examination, the Board 
also finds that the RO should obtain the actual audiological 
findings from the April 2006 VA outpatient audiology 
consultation and have that evidence reviewed by an 
audiologist in an effort to determine the nature and etiology 
of any left ear hearing loss.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  The Board notes further 
that the duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, an 
additional examination should be conducted to ascertain the 
Veteran's current level of disability.  The Court has held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should obtain from 
the St. Louis VAMC a copy of the complete 
audiological findings for the April 6, 
2006 outpatient audiology examination.  

2.  The Veteran should be afforded a new VA 
audiology examination for the purpose of 
determining the nature, and extent of the 
Veteran's left ear hearing loss, if any.  
The claims folder and a copy of this remand 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any left ear hearing loss had its 
onset in military service.  The rationale 
for all opinions expressed should also be 
provided.

If the Veteran fails to report for the VA 
examination, the RO should request that the 
findings from the April 2006 VA outpatient 
audiology examination be reviewed and 
interpreted to determine whether the 
Veteran has left ear hearing loss for VA 
purposes in accordance with the provisions 
of 38 C.F.R. § 3.385 and if so, whether it 
is at least as likely as not that the left 
ear loss is etiologically related to the 
Veteran's military service.

3.  The RO or AMC should then readjudicate 
the claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


